Name: Commission Regulation (EEC) No 1368/90 of 22 May 1990 amending Regulation (EEC) No 906/90 adopting exceptional support measures for the market in pigmeat in Belgium
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 131 / 18 Official Journal of the European Communities 23 . 5 . 90 COMMISSION REGULATION (EEC) No 1368/90 of 22 May 1990 amending Regulation (EEC) No 906/90 adopting exceptional support measures for the market in pigmeat in Belgium whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, - THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EEC) No 1249/89 (2), and in particular Article 20 thereof, Whereas, owing to the outbreak of classical swine fever in certain production regions in Belgium, exceptional support measures for the market in pigmeat were adopted for that Member State by Commission Regulation (EEC) No 906/90f) ; Whereas, in view of the duration of the measures restric ­ ting the free movement of live pigs in the surveillance zone, for veterinary reasons heavy piglets and heavy pigs should be transported to a rendering plant as soon as possible with a view to their destruction ; whereas, owing to insufficient rendering plant capacity, this requirement for speed cannot be met in all cases ; whereas, as a conse ­ quence, the possibility of slaughtering heavy piglets and heavy pigs and then storting them in cold-storage plants before destruction in a rendering plant should be provided for ; whereas Regulation (EEC) No 906/90 should be amended accordingly ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 906/90 : the following text is added to the second paragraph of Article 3 : 'However, from 9 May 1990 the piglets and pigs concerned may be transported to a slaughterhouse where they shall be slaughtered immediately and may be stored in a cold-storage plant before transport to a rendering plant.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 9 May 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 May 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 129, 11 . 5 . 1989, p. 12. h OJ No L 93, 10. 4. 1990, p. 27.